DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-42 are pending in the instant application. Claims 16-24 and 28-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 1-6 and 8-11 are rejected. Claims 7, 12-15 and 25-27 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on December 8, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-15 and 25-27 has been searched and examined in its entirety). 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on December 8, 2020 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections and claim objections have been withdrawn. However, this amendment has necessitated new grounds of rejection under 35 U.S.C. 102(a)(1) and claim objections, which are described below. 

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/155301 A1.
WO 2014/155301 A1 discloses the compound N-((4,6-Dimethyl-2-oxo-1,2-dihydropyridin-3-yl)methyl)-1-hydroxy-2,3-dihydro-1H-indene-4-carboxamide (see Example 182 on page 123) which anticipates a compound of the instant claims wherein R1 is –(CH2)(optionally substituted heteroaryl), R3 is –OH, R4 is H, R5a-R5c are H, and R8 is H. 
New Claim Objections
Claims 7, 12-15 and 25-27 are objected to for depending on a previous rejected claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626